PER CURIAM.
The defendant, Herman Dejong Priest, appeals his judgment and sentence for robbery with a weapon.1 We find merit only in his contention that the trial court erred in imposing costs without notice and an opportunity to be heard. Accordingly, we strike the $2 discretionary costs imposed pursuant to section 943.25(13), Florida Statutes (1993). See Sutton v. State, 635 So.2d 1032, 1033 (Fla. 2d DCA 1994) (discretionary costs “cannot be imposed unless a defendant is given notice and an opportunity to be heard, and the *30record recites the statutory authority for their imposition”).
Reversed.
DANAHY, A.C.J., and SCHOONOVER and FULMER, JJ., concur.

. § 812.13(1) and (2)(b), Fla.Stat. (1993).